Citation Nr: 0408283	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968; he had over 20 months of service in the 
Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  The veteran 
disagreed with this decision in May 2002.   The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in July 2002.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

The veteran in this case avers that events he witnessed as a 
photographer in the Republic of Vietnam are the cause of his 
PTSD.  In particular, he claims that one event centers around 
the first person in line stepping on a land mine which 
"almost blew him in half," and because these soldiers were 
carrying mortar rounds, the rounds began to explode as well.  
The veteran ended up being pinned down in such a way that he 
was looking into the face of the solider who was killed by 
the explosion.  This is the event he states bothers him the 
most, and that he most frequently dreams about, as he was 
friendly with this solider, and recalled this solider had 
only a very short amount of time left on his tour prior to 
rejoining his wife and children in Michigan.  The veteran's 
recollection of this claimed stressor is consistent on his 
PTSD questionnaire, his mental health treatment notes, and 
his July 2001 Compensation and Pension examination.   

A second claimed stressor the veteran recalls is having to 
take photographs of the dead enemy floating in the water 
adjacent to some ships harbored in "Cam Ranh Bay."  The 
veteran recollects that the enemy had been attempting to mine 
the ships, and had been dead for three days.  He also 
reported having to take pictures of American soldiers who 
committed suicide.  Additionally, he also recalls when a 
solider stepped on a mine and had his legs "blown off."  
The veteran was attempting to take this soldier's picture 
prior to the incident.  

The veteran's service records show that his MOS was 84B20, 
that of a still photographer, i.e., versus a motion picture 
photographer.  He was assigned to the 221 Signal Company from 
May to September 1968, and the 69th Signal Battalion prior to 
that.  He received the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the National Defense Service Medical.  His 
campaigns included the Vietnam Counter Offensive Phases II 
and III.  

He is currently seen monthly for his PTSD at a VA facility.  
In January 2001, he was diagnosed with PTSD after being 
administered the Combat Mississippi questionnaire.  A July 
2001 VA compensation and pension examination, by an examiner 
other than his treatment provider, shows that this second 
examiner also found that he met the diagnostic criteria for a 
PTSD diagnosis, based on the specific stressors described 
above.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations, or other evidence.  Compare Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993) and Doran v. Brown, 6 
Vet. App. 283, 289 (1994) with Cohen v. Brown, 10 Vet. App. 
128, 147 (1997) (citing Moreauv. Brown, 9 Vet. App.389, 395 
(1996)).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that his testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran does not have the awards and decorations that 
presumptively establish, without further development, that he 
had combat experience.  Although the RO noted that the 
veteran's MOS was not listed as "combat photographer," the 
Board is unaware of a specific MOS differentiating between a 
still photographer and a combat photographer.  On that point 
the Board notes that the veteran submitted several 
photographs bearing his official designation as a 
photographer during the Vietnam war.  These photographs 
support the veteran's depiction of his duties.  Next, the 
Board also points out that in August 2002, a lay statement 
was received from the veteran's field partner.  That evidence 
shows that most of the veteran's time in Vietnam was spent in 
the field, photographing long-range reconnaissance, ambushes, 
helicopter assaults and patrols with the troops.  "On 
several occasions, we were at forward fire support bases 
during fire missions with prolonged firing of 8" Howitzers, 
155 MM, 175MM guns and heavy artillery."  That buddy 
statement also reports that the veteran and his partner were 
often times with the 3rd Brigade of 25th Infantry Division or 
the "1/7 and 2/7" cavalry.  The lay statement also avers 
that they were in the "Pheku area, east and west as well as 
south to Bam Be Thout (where the 155th Helicopter assault 
company was based)."  The statement also tends to support 
that they were with infantry units around "An Khe, LZ 
English and coast by Nha Trang."  The statement does not 
mention the specific stressors described by the veteran.

Although the veteran's service records support his account of 
being a photographer in Vietnam, the diagnosis of PTSD 
rendered during the July 2001 VA examination appears to be 
based on the four specific stressors noted above, none of 
which have been verified.  However, the Board notes that the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG), has not been contacted to 
research the veteran's alleged service stressors, including 
especially unit histories of the veteran's unit for the 
period of Vietnam service.  The RO should attempt to develop 
the veteran's reported in-service stressors through the 
USASCRUR.  The Board recognizes that the veteran has not 
provided the names of the casualties relating to his claimed 
stressors.  However, the United States Court of Appeals for 
Veterans Claims has indicated that unit histories are 
important in the verification of stressful events such as 
mortar and rocket attacks on the veteran's base.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (unit record 
description of rocket attacks on veteran's unit objectively 
corroborates a claim of having experienced the stressful 
event of rocket attacks); see also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary).  In this case, it is possible 
that the unit histories might include information regarding 
his claimed stressors, to include the land mine explosion 
killing 3 soldiers and the suicide deaths of two soldiers. 

Last, the Board notes that the veteran has submitted 
additional evidence after the July 2002 statement of the case 
(SOC), and that a wavier accompanied some, but not all, of 
this evidence.  However, as remand is required for other 
reasons, such evidence can be considered upon remand.  

This case is REMANDED to the RO for the following action:

1.  The RO should again review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO 
should also notify the veteran of what 
evidence is required to substantiate 
his claim for service connection for 
PTSD, what evidence, if any, the 
veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should contact the veteran 
and ask that he provide the specific 
(beginning and ending) dates within a 
60-day time period and if possible, 
identify the individuals involved, 
their units and their duty stations, as 
well as the location and places of each 
of his claimed stressors.  

3.  Thereafter, the RO should contact 
USASCRUR, furnish it a copy of the 
veteran's service personnel records and 
list of claimed in-service stressors, 
as well as specific information about 
his military service, the organizations 
in which he served in Vietnam, and his 
duties therein, and request it to 
verify for the record the incidents the 
veteran has claimed to be in-service 
stressors.  USASCRUR should also be 
asked to provide the unit history and 
morning reports (if available) for the 
pertinent time periods and units 
described by the veteran.  All 
documents and responses from USASCRUR 
should be associated with the claims 
folder.  If the veteran does not 
respond to the request for additional 
information regarding his stressors 
noted above, a request to USASCRUR 
should be still be made based on the 
information contained in the claims 
file. 

4.  After a response has been received 
from USASCRUR, the RO should furnish 
the veteran and his representative a 
copy of the response and afford him an 
opportunity to respond thereto, to 
include submission of additional 
evidence and argument.  All responses 
should be associated with the claims 
folder.

5.  Then, the RO should re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD in light of 
all relevant evidence and pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).










